DETAILED ACTION
This action is in response to the claims filed 29 May 2019 for application 16/424,840 filed 29 May 2019.
Claims 1-8 are pending.
Claims 1, 4-5, 7-8 are rejected.
Claims 2-3, 6 are objected to.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 5, 6 are objected to because of the following informalities:
Claim 5, lines 3-4, input values, and calculate an output should read “input values and calculates an output [comma removed and “s” added to calculate]
Claim 6, lines 3-4, input values, and calculate an output should read “input values and calculates an output [comma removed and “s” added to calculate]
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
calculating unit configured to obtain (claim 7) ...
output calculating unit configured to obtain (claim 7) ...
gradient calculating unit configured to obtain (claim 7) ...
training unit configured to train (claim 7) ... to update (claim 7) ...
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 7, various claim limitations reciting calculating unit configured to obtain (claim 7) ... output calculating unit configured to obtain (claim 7) ... gradient calculating unit configured to obtain (claim 7) ... training unit configured to train (claim 7) ... to update (claim 7) ... invoke 35 U.S.C. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claim 7 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As 
calculating unit configured to obtain (claim 7) ...
output calculating unit configured to obtain (claim 7) ...
gradient calculating unit configured to obtain (claim 7) ...
training unit configured to train (claim 7) ... to update (claim 7) ...
The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101, because the claimed invention is directed to non- statutory subject matter.
Specifically, the claim as a whole does not fall within any statutory category and thus is nonstatutory. In particular, claim 8 is directed to a computer readable storage medium that amounts to signals per se. While the specification does discuss the "computer readable storage medium,” (¶0069) it does not specifically exclude signals per se and can therefore cover both transitory and non-transitory signals. In accordance with MPEP 2106.03: Non‐limiting examples of claims that are not directed to any of the statutory categories include transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave. Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory In re Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al. (US 2017/0372201 A1 – Secure Training of Multi-Party Deep Neural Network, hereinafter referred to as “Gupta”).

Regarding claim 1, Gupta teaches an information processing method for embedding watermark bits into weights of a first neural network, the method comprising: 
obtaining an output of a second neural network (Gupta, Algorithm 1, step 7 – teaches Bob network [second] generating an output by forward propagating the input received from Alice network [first]) by inputting a plurality of input values obtained from a plurality of weights of the first neural network to the second neural network (Gupta, Algorithm 1, steps 5-6 - teaches Alice network [first] ; 
obtaining second gradients of the respective plurality of input values based on an error between the output of the second neural network and the watermark bits (Gupta, Algorithm 1, steps 7-9 - teaches Bob network [second] generating and backpropagating gradients for the given input from Alice network [first] based on an error between the generated output of the Bob network ]second[ and the label [watermarking bits]); and 
updating the weights based on values obtained by adding first gradients of the weights of the first neural network that have been obtained based on backpropagation and the respective second gradients (Gupta, Algorithm 1, steps 8-11 - teach Bob network [second] sending gradients to Alice network [first] and Alicen network backpropagating the gradients, which updates the weights by adding the gradients to the existing weights, where the gradients are based on backpropagation and the gradients from Bob network [second]).

Regarding claim 4, Gupta teaches all of the limitations of the information processing method of claim 1 as noted above. Gupta further teaches wherein the second neural network outputs a result obtained by performing a predetermined computation on the plurality of input values (Gupta, Algorithm 1, step 7 – teaches Bob network [second] forward propagating the input values from Alice network [first] by preforming a predetermined function on the data to generate an output; see also Gupta, ¶¶0046-0051).

Regarding claim 7, Gupta teaches an information processing apparatus for embedding watermark bits into weights of a first neural network using the first neural network and a second neural network, the information processing apparatus comprising: 
a calculating unit configured to obtain a plurality of input values from a plurality of weights of the first neural network (Gupta, Algorithm 1, steps 5-6 - teaches Alice network [first] sending its output [input values], which is calculated using forward propagation of data [obtained from a plurality of weights of the Alice (first) network], and a label [watermark bits] to Bob network [second]; see also Gupta, ¶0010 – teaches Alice network [first neural network] having at least three layers and Bob network [second neural network] having at least two layers; Gupta, Figures 1-2); 
an output calculating unit configured to obtain an output of the second neural network by inputting the plurality of input values to the second neural network (Gupta, Algorithm 1, step 7 – teaches Bob network [second] generating an output by forward propagating the input received from Alice network [first]); 
a gradient calculating unit configured to obtain second gradients of the respective plurality of input values based on an error between an output of the second neural network and the watermark bits (Gupta, Algorithm 1, steps 7-9 - teaches Bob network [second] generating and backpropagating gradients for the given input from Alice network [first] based on an error between the generated output of the Bob network ]second[ and the label [watermarking bits]); and 
a training unit configured to train the first neural network, 
wherein the training unit is further configured to update the weights based on values obtained by adding first gradients of the weights of the first neural network that have been obtained based on backpropagation and the respective second gradients (Gupta, Algorithm 1, steps 8-11 - teach Bob network [second] sending gradients to Alice network [first] and Alicen network backpropagating the 

Regarding claim 8, it is the computer readable storage medium embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Gupta further teaches the following additional limitations:
a computer readable storage medium storing a program, the program, upon being executed by one or more processors in a computer, causing the computer to execute (Gupta, ¶0162 – teaches computer with processor and memory executing a program) ...

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Ha et al. (HyperNetworks, hereinafter referred to as "Ha").

Regarding claim 5, Gupta teaches all of the limitations of the information processing method of claim 4 as noted above. However, Gupta does not explicitly teach wherein the second neural network selects a same number of input values such as that of the watermark bits from the plurality of input values, and calculate an output by inputting each of the selected input values to an activation function.
Ha teaches wherein the second neural network selects a same number of input values such as that of the watermark bits from the plurality of input values (Ha, section 3.1 – teaches linearly projecting the input vector into                         
                            
                                
                                    N
                                
                                
                                    i
                                    n
                                
                            
                        
                     inputs [selecting                         
                            
                                
                                    N
                                
                                
                                    i
                                    n
                                
                            
                        
                     inputs] and outputting from the second network a concatenation of                         
                            
                                
                                    N
                                
                                
                                    i
                                    n
                                
                            
                        
                     outputs [watermark bits]), and calculate an output by inputting each of the selected input values to an activation function (Ha, section 3.1 – teaches linear activation functions applied to the inputs).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Gupta with the teachings of Ha in order to use a small network with less parameters, which therefore has lower computational costs, to generate weight parameters for a larger network in the field of using a second network to generate and/or update the weights of a first network (Ha, Abstract – “This work explores hypernetworks: an approach of using a one network, also known as a hypernetwork, to generate the weights for another network. Hypernetworks provide an abstraction that is similar to what is found in nature: the relationship between a genotype – the hypernetwork – and a phenotype – the main network. Though they are also reminiscent of HyperNEAT in evolution, our hypernetworks are trained end-to-end with backpropagation and thus are usually faster. The focus of this work is to make hypernetworks useful for deep convolutional networks and long recurrent networks, where hypernetworks can be viewed as relaxed form of weight-sharing across layers. Our .

Allowable Subject Matter
Claims 2-3, 6 are objected to as being dependent upon a rejected based claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all objections noted above were cured.

Regarding claim 2, the prior art teaches convolutional networks which include weight filters and a plurality of weights. However, the prior art does not explicitly teach the plurality of input values [to a second neural network] are each an average value of weights of the N weight filters at the same position [from a first neural network].

Regarding claim 3, due to its dependence on claim 2 and for the reasons listed in the above paragraphs, claim 3 is also not taught or suggested by the prior art.

Regarding claim 6, the prior art teaches a second network selecting a numbers of inputs equal to the number of watermark bits and applying an activation function to the inputs. However, the prior art does not explicitly teach selecting a same number of pairs of input values as that of watermark bits.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Lain, Antonio (US 2017/0206449 A1 – Neural Network Verification) teaches verifying neural networks using various methods, including watermarks embedded in the weights of a network, to identify unauthorized use of the network. 
Rodriguez et al. (US 2015/0055855 A1 – Learning Systems and Methods) teaches protecting weights of a model from unauthorized copying using watermarking.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARSHALL L WERNER/               Examiner, Art Unit 2125                     

/BRIAN M SMITH/               Primary Examiner, Art Unit 2122